61 N.J. 577 (1972)
297 A.2d 2
J.H.M. REALTY CORP., A CORPORATION OF THE STATE OF NEW JERSEY, AND WORK-O-LITE, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFFS-APPELLANTS,
v.
THE TOWN OF BELLEVILLE, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 20, 1972.
Decided December 4, 1972.
Mr. Samuel A. Gennet argued the cause for appellants (Mr. John Methfessel, on the brief; Messrs. Gennet and Methfessel, attorneys).
*578 Mr. John I. Lisowski argued the cause for respondent (Messrs. Morgan, Melhuish, Monaghan, McCoid and Spielvogel, attorneys).
PER CURIAM.
Certification was granted in this matter, 60 N.J. 471 (1972), and also in Brooks v. City of Orange, 60 N.J. 514 (1972), also decided this day, 61 N.J. 576, to permit consideration of the doctrine of Reimann v. Monmouth Consolidated Water Co., 9 N.J. 134 (1952), and Sydney Grossman Hotel Corp. v. Lakewood Water Co., 27 N.J. 91 (1958). We are not persuaded to depart from those decisions and hence the judgment herein is affirmed.
For affirmance  Chief Justice WEINTRAUB, Justices HALL and MOUNTAIN, and Judges CONFORD, SULLIVAN and LEWIS  6.
For reversal  None.